t c memo united_states tax_court lisa webb leyshon petitioner v commissioner of internal revenue respondent docket no filed date lisa webb leyshon pro_se kimberly b tyson and elizabeth m bux for respondent memorandum findings_of_fact and opinion goeke judge this case is before the court on a petition for redetermination of a deficiency and additions to tax that respondent determined for petitioner’s tax_year after concessions the issues for decision are as follows whether petitioner failed to report wages of dollar_figure whether petitioner failed to report a retirement distribution of dollar_figure and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for failure to timely file a tax_return we hold that petitioner failed to report both the wages and the retirement distribution at issue we further hold that petitioner is liable for the sec_6651 addition_to_tax respondent has also moved that the court impose a penalty pursuant to sec_6673 for petitioner’s purported frivolous or groundless litigation position we will deny respondent’s motion findings_of_fact at the time the petition was filed petitioner was a resident of north carolina 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2before trial on date respondent filed a motion to show cause pursuant to rule f to explain why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be accepted as established in an order to show cause dated date we directed petitioner to respond continued during petitioner’s taxable_year she received aggregate wages of dollar_figure from country gourmet ltd petitioner also received a retirement_plan distribution of dollar_figure from merrill lynch as custodian petitioner did not file a tax_return for her taxable_year respondent prepared a substitute for return sfr on petitioner’s behalf for using continued to respondent’s motion on or before date on date petitioner filed the following lengthy and generally irrelevant documents with the court motion for court to take judicial_notice of the congressional record motion for court to take judicial_notice of all holdings of the supreme court of the united_states and other courts motion for court to take judicial_notice of all of the federal_register and opposition as to the court’s order to show cause dated date we denied petitioner’s first three aforementioned motions and set a hearing on our order to show cause for date at the hearing petitioner failed to adduce any relevant evidence or facts and refused to give any testimony under oath we admonished petitioner that if she had no additional facts to add the record would be closed respondent further moved for imposition of a penalty under sec_6673 at the conclusion of the hearing the court took the order to show cause and respondent’s motion for imposition of a penalty under sec_6673 under advisement following the hearing we directed respondent in an order dated date to serve on petitioner and to provide to this court on or before date the exhibits listed in the proposed stipulation of facts on date respondent provided to the court the exhibits listed in his proposed stipulation of facts and indicated that petitioner had received service of those documents as well on date the court’s order to show cause was deemed absolute petitioner was also ordered to submit any legal or factual arguments in support of her position by date on date petitioner filed a response thereto submitting another document that referenced no relevant facts or law information reported by the aforementioned third-party payers see sec_6020 on the basis of that sfr respondent issued to petitioner a notice_of_deficiency attached to the notice_of_deficiency was form_4549 income_tax examination changes on which respondent indicated that petitioner had received income and had had federal_income_tax withheld as follows type of income amount income_tax withheld wages dollar_figure dollar_figure retirement distribution big_number total big_number respondent also determined additions to tax pursuant to sec_6651 and of dollar_figure and dollar_figure respectively respondent later conceded the sec_6651 addition_to_tax i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 on rare occasions this court has recognized an exception to these rules in cases involving unreported income where the commissioner introduces no substantive evidence but relies solely on the presumption of correctness 73_tc_394 in such cases if the taxpayers challenge the notice_of_deficiency on the ground that it is arbitrary then the determination is treated as a naked assessment and the presumption of correctness does not attach id however this is a limited exception and it does not apply when the commissioner has provided a minimal evidentiary foundation 92_tc_661 fankhanel v commissioner tcmemo_1998_403 tax ct memo lexi sec_424 aff’d without published opinion 205_f3d_1333 4th cir 3additionally if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning the deficiency in addition to that information_return sec_6201 as discussed further infra petitioner has not asserted a reasonable dispute in this case rendering the aforementioned section inapplicable see eg parker v commissioner tcmemo_2012_66 tax ct memo lexi sec_62 at cook v commissioner tcmemo_2010_137 tax ct memo lexi sec_173 at 4this exception to the presumption of correctness afforded to the commissioner’s determinations has been widely accepted among the courts of appeals see eg 994_f2d_1542 11th cir aff’g tcmemo_1991_636 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_72 909_f2d_915 6th cir 823_f2d_1091 7th cir continued once the commissioner produces evidence linking the taxpayer with an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous petzoldt v commissioner t c pincite see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has introduced several relevant documents including an irs certificate_of_official_record and tax_return transcript indicating that petitioner did not file a tax_return for a copy of petitioner’s statutory_notice_of_deficiency and corresponding form_4549 an irs certificate continued 649_f2d_152 2d cir aff’g in part rev’g in part 74_tc_260 596_f2d_358 9th cir rev’g 67_tc_672 however the court_of_appeals for the fourth circuit the court to which an appeal in this case would lie while recognizing the prerequisite evidentiary foundation requirement for the commissioner espoused in other circuits in unreported income cases has not had the occasion to expressly adopt or reject it see 999_f2d_760 4th cir aff’g tcmemo_1992_153 accordingly we will apply the rule we stated in 73_tc_394 which has been approved by the majority of the courts of appeals see 54_tc_742 aff’d 445_f2d_985 10th cir of official record and wage and income transcript for petitioner’s taxable_year a form_w-2 wage and tax statement issued to petitioner by country gourmet ltd as well as authenticated pay stub records of country gourmet ltd for wages paid to petitioner in and a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued to petitioner by merrill lynch as custodian we find that the submitted evidence clearly suffices to establish the requisite minimal evidentiary foundation linking petitioner with the income-producing activities for accordingly petitioner bears the burden_of_proof see eg banister v commissioner tcmemo_2008_201 tax ct memo lexi sec_197 at holding that a notice_of_deficiency indicating that third-party payers paid the taxpayer specific amounts in question satisfied the minimal evidentiary burden even though direct evi418_fedappx_637 9th cir ii gross_income sec_61 defines gross_income as all income from whatever source derived including compensation_for services such as wages salaries and bonuses see also sec_1_61-2 income_tax regs gross_income also includes income from pensions sec_61 respondent has established that petitioner was paid dollar_figure in wages by country gourmet ltd in and received a retirement_plan distribution of dollar_figure from merrill lynch as custodian in the same year petitioner does not substantively refute these points but rather contends that she was not given sufficient information concerning the procedures by which her deficiency was determined further she asserts that respondent is not authorized to determine her tax_liability these tax_protester arguments are without merit and lack factual and legal foundation w e are not obligated to exhaustively review and rebut petitioner’s misguided contentions see sanders v commissioner tcmemo_1997_452 tax ct memo lexi sec_536 at see also 136_tc_498 l itigants who present frivolous arguments should not expect to see them answered in opinions of this court we need not refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent’s deficiency determination 5persons who make frivolous antitax arguments are often referred to as tax protesters 136_tc_498 n iii additions to tax a burden_of_proof pursuant to sec_7491 the commissioner bears the initial burden of producing sufficient evidence that it is appropriate to impose the additions to tax under sec_6651 see also 116_tc_438 where the commissioner meets this evidentiary burden the burden_of_proof shifts to the taxpayer to show that the additions are improper see id pincite b sec_6651 as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 sec_6651 in the case of a failure_to_file a return on time imposes an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate the penalty will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 petitioner did not timely file a tax_return for respondent has thus met his burden of production see 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner has not presented any evidence that her failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain the addition_to_tax under sec_6651 iv sanctions respondent has moved that the court impose a penalty against petitioner pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure when it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless see also 124_tc_189 petitioner’s arguments are manifestly frivolous indeed petitioner submitted several voluminous irrelevant documents to the court notwithstanding respondent’s repeated efforts to apprise her of the legal futility of her assertions therein at trial this court called to petitioner’s attention one such motion where a different person was named as petitioner when given the opportunity to reconcile this discrepancy in court petitioner equivocated indicating that her husband had drafted the document in question it appears that petitioner copied the substance of her documents from the internet and failed to change the offending names to her own we have previously indicated that this cut-and-paste approach is of nugatory value and that taxpayers should be forewarned of the consequences of pursuing such action see wnuck v commissioner t c pincite frivolous anti-tax arguments are often obviously downloaded from the internet and by cut-and-paste word processing functions these arguments are easily plunked into a party’s filing for all a court can tell the litigant may not even have carefully read the arguments he submits nonetheless it appears that this is petitioner’s first time in federal court in the exercise of our discretion we shall not impose a sec_6673 penalty at this time but we sternly warn petitioner that we will likely impose this penalty if she returns to this court and makes similar arguments in the future v conclusion in accord with the aforementioned discussion we will sustain respondent’s determination_of_a_deficiency and an addition_to_tax under sec_6651 we will however deny respondent’s motion for penalty pursuant to sec_6673 to reflect the foregoing decision will be entered an appropriate order and
